Citation Nr: 1416232	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  12-33 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1978 until August 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the RO.  

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed her acquired psychiatric disorder may have been caused by sexual harassment and emotional abuse during service.  Although the RO provided the Veteran with a statement of the case in November 2012 that included the provisions of 38 C.F.R. § 3.304(f)(4), case law indicates that this is not the required notice to provide credible supporting evidence of the stressor.  Accordingly, proper notice for PTSD cases based on in-service personal assault should be provided to the Veteran.

Additionally, the Veteran's service treatment records indicate that the Veteran received mental health counseling while at the Homestead Air Force Base in 1979.  These records generally note the Veteran was seen and some note a diagnosis of adjustment disorder.  Some refer to additional consultation with the Veteran and her supervisor.  It is not clear if there are more detailed accounts of these evaluations and a search for any separately stored records should be made.  

The December 2010 VA examination diagnosed adjustment disorder and personality disorder.  This examination rationale is not adequate and another VA examination should be obtained.  Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that is compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault, per Gallegos v. Peake, 22 Vet. App. 329 (2008) ; see also VA ADJUDICATION PROCEDURAL MANUAL M21-1MR, Part III.iv.4.H (noting that personal trauma includes harassment).  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The RO should take all possible steps to attempt to obtain relevant service mental health clinic records that may be stored separately from the service treatment records. See VBA's Adjudication Procedure Manual, M21-1MR, III.iii.2.A.1 (noting that in-service mental health treatment records are separate from the general service treatment records and, therefore, must be requested separately.)

If any requested records are not available, that fact should be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for her claimed psychiatric disability and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the VA Health Care System dated from November 2012 to the present should be requested and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

4.  After any records requested above have been obtained, the RO/AMC should obtain a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder, including PTSD.  Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a)  the examiner should indicate whether the Veteran has PTSD that is related to the claimed harassment and emotional abuse during service.

b) For each disorder identified, including, but not limited to PTSD, depression, generalized anxiety disorder, borderline bipolar disorder, and adjustment disorder, is it at least as likely as not (50 percent probability or more) that the disorder is causally or etiologically related to the Veteran's military service?  The examiner must comment upon the service treatment records that indicate the Veteran was seen for suicidal gestures and treated and diagnosed with adjustment reaction in 1979 and the lay statements concerning harassment and emotional abuse.  

c) is it at least as likely as not (50 percent probability or more) that any personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, the examiner should identify the additional disability. 

The examiner should provide a comprehensive report, including complete explanation for all conclusions. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


